—Appeal from a judgment of the County Court of Montgomery County (Catena, J.), rendered May 22, 2002, upon a verdict convicting defendant of the crimes of murder in the second degree and criminal possession of a weapon in the third degree.
Defendant was convicted after a trial of murder in the second degree and criminal possession of a weapon in the third degree based upon the stabbing death of his mother in her home in the Town of Glen, Montgomery County. Defendant was sentenced to a prison term of 25 years to life on the murder conviction and a concurrent prison term of 21/3 to 7 years on the weapon possession conviction. We reject defendant’s sole claim on appeal that the sentence imposed was harsh or excessive. The record establishes that County Court considered all relevant factors in imposing sentence, including defendant’s emotional state at the time of the murder, his psychiatric history, tragic events in his life and family support. Inasmuch as the record reveals no abuse of discretion or extraordinary cir*761cumstances warranting a reduction of the sentence imposed, we find no reason to modify the sentence (see People v Hines, 277 AD2d 504 [2000], lv denied 96 NY2d 759 [2001]).
Cardona, P.J., Spain, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.